Citation Nr: 0603487	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-01 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for lipomas, claimed as 
fatty tumors.

2.  Entitlement to service connection for skin rash.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969 with service in the Republic of Vietnam.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a September 2001 rating decision rendered by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a personal hearing before an RO 
hearing officer in February 2003, and at a videoconference 
hearing before the undersigned Veterans Law Judge in October 
2003.  Transcripts of these hearings are associated with the 
claims folder.  

In April 2004 and August 2005, the Board remanded the case 
for further development.  It is now before the Board for 
further appellate consideration.


REMAND

The veteran asserts that his present lipomas and skin rash 
are related to his military service.  In particular, he feels 
that these conditions resulted from his exposure to Agent 
Orange during his service in Vietnam.  

Pursuant to the Board's 2004 Remand, the veteran was afforded 
a VA examination in November 2004.  Unfortunately, the 
examination report is inadequate for adjudication purposes.  
While the examiners opined that the veteran's chronic 
dermatitis and lipomas were at least as likely as not related 
to his active service, the opinions are based on history 
provided by the veteran of the onset of pertinent symptoms 
about six months following his return from Vietnam, and the 
opinions do not reflect consideration of the pertinent 
evidence of record.  Moreover, an adequate rationale for the 
opinions was not provided, to include an explanation of why 
the examiners believe that disorders initially manifested 
following the veteran's discharge from service are related to 
service.  Moreover, no evidence of dermatitis was found on 
the November 2004 examination and the diagnosis of chronic 
dermatitis was based on history.  

In light of the inadequacies in the November 2004 examination 
report, the Board remanded the case again in August 2005.  In 
particular, the Board determined that further examination to 
confirm or rule out the presence of chronic dermatitis was in 
order.  However, the report prepared in response to the 2005 
remand is woefully inadequate.  Rather than physically 
examining the veteran, as requested in the prior remand, the 
veteran was called in September 2005, the veteran appears to 
have been contacted by telephone.  The veteran informed the 
examiners who conducted the prior examination that there had 
been no change in his condition and that he did not have a 
rash at the time of the phone call.  The 2005 report is not 
responsive to the 2005 remand request.  The examiners, rather 
than examining the veteran and providing the rationale for 
their opinions concerning the etiology of the veteran's 
claimed disorders, merely reiterated the findings and 
opinions recorded in the earlier examination report.  
Although it is abundantly clear that the September 2005 
report is not in compliance with the Board's remand 
directive, the originating agency failed to take appropriate 
corrective action.  Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, since the health care providers who examined the 
veteran in November 2004 and prepared the September 2005 
report are apparently incapable of providing the information 
required by the Board, the Board has determined that the 
veteran should be examined by a physician that has not 
previously examined him.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The veteran should be afforded a VA 
examination by a dermatologist who has 
not previously examined him to ascertain 
the etiology of any chronic lipomas and 
skin rash.  The claims folder must be 
made available to the examiner for review 
before completion of the examination 
report.  

If lipomas, or residuals thereof, are 
present, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is related to the veteran's 
active military service, to include 
exposure to herbicidal agents.    

Similarly, for any chronic skin rash that 
is found to be present, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is related 
to the veteran's active military service, 
to include exposure to herbicidal agents.  

The examiner must provide the rationale 
for all opinions rendered.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the pertinent 
evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

